FILED
                            NOT FOR PUBLICATION                             MAY 29 2014

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


VICTOR JOSE QUINTANA,                            No. 13-16640

               Plaintiff - Appellant,            D.C. No. 2:09-cv-03221-KJM-
                                                 CKD
  v.

ERIC ESPINOSA,                                   MEMORANDUM*

               Defendant - Appellee.


                    Appeal from the United States District Court
                       for the Eastern District of California
                    Kimberly J. Mueller, District Judge, Presiding

                              Submitted May 13, 2014**

Before:        CLIFTON, BEA, and WATFORD, Circuit Judges.

       Victor Jose Quintana, a California state prisoner, appeals pro se from the

district court’s summary judgment in his 42 U.S.C. § 1983 action alleging

deliberate indifference to his medical needs. We have jurisdiction under 28 U.S.C.

§ 1291. We review de novo, Toguchi v. Chung, 391 F.3d 1051, 1056 (9th Cir.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
2004), and we affirm.

      The district court properly granted summary judgment because Quintana

failed to raise a genuine dispute of material fact as to whether Espinosa was

deliberately indifferent to his medical needs. See Farmer v. Brennan, 511 U.S.

825, 837 (1994) (a prison official is deliberately indifferent only if he or she

“knows of and disregards an excessive risk to inmate health or safety”); Toguchi,

391 F.3d at 1060 (“Deliberate indifference is a high legal standard. A showing of

. . . negligence is insufficient to establish a constitutional deprivation under the

Eighth Amendment.”).

      AFFIRMED.




                                            2                                      13-16640